Case 6:21-cv-00768-PGB-EJK Document 31 Filed 08/19/21 Page 1 of 2 PageID 159




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

TRACEY SMITH,

                   Plaintiff,
v.                                            Case No: 6:21-cv-768-PGB-EJK

EXPERIAN INFORMATION
SOLUTIONS, INC., TRANS
UNION, LLC and NATIONAL
CREDIT SYSTEMS, INC.,

                   Defendants.
                                     /

                          ORDER TO SHOW CAUSE

      This case is before the Court upon periodic review. Defendant National

Credit Systems, Inc. has failed to comply with the Court's Order of May 5, 2021

directing counsel to file a Certificate of Interested Persons in compliance with

Local Rule 3.03 within fourteen days of any appearance in the case. Therefore, it

is

      ORDERED that National Credit Systems, Inc. shall SHOW CAUSE

and file its response to said Order within fourteen (14) days from the date of this

Order. Failure to comply with this Order may result in the imposition of sanctions

without further notice.

      DONE AND ORDERED in Orlando, Florida on August 19, 2021.
Case 6:21-cv-00768-PGB-EJK Document 31 Filed 08/19/21 Page 2 of 2 PageID 160




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
